PER CURIAM.
Although reversal and remand would be required, as a matter of law, on authority of Smith v. State, 500 So.2d 125 (Fla.1986) and Richardson v. State, 246 So.2d 771 (Fla.1971), for failure of the trial court to grant a hearing where it was learned at trial that the State failed to comply with a demand for discovery, we also find merit in the appellant’s second argument that the evidence is legally insufficient to sustain the adjudication of delinquency.
Reversed and remanded with instructions to discharge the appellant.